DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

The receipt of the amendment dated 25 May 2022 of the application 17/280,198, including amendments to the claims, cancellation of claims 9 and 10, and addition of claims 11-22, is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiuchi, JP 2018-28290, a machine translation of which is attached as an Office Action Appendix.

	Kiuchi shows a system in figure 3.
	The system comprises a bearing 23.
	Lubricant line 18 is configured to introduce a lubricant from a bearing gap of the bearing into a vessel 33 (“The discharge flow path 18 connects the first bearing 23 and the second bearing 24 to the upper part of the oil reservoir 33." [0020]).
	A sensor 44 is arranged in the vessel 33 and is configured to measure at least one physical variable (temperature) of lubricant that is situated within the vessel (“the temperature sensor 44 provided in the oil reservoir 33" [0032]).
(claim 1)

	The vessel 33 comprises an outlet at the start of the pump flow path 9.
(claim 2)

Allowable Subject Matter

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-22 are allowed, as described in the Applicant’s remarks of 25 May 2022. 
Documents JP 2004-108451 (Toyoshima), US Patent 9,267,596 (Trost), and US Application Publication 2018/0313154 (Walker et al.), as discussed in more detail below, disclose lubricant lines made of material such as rubber or plastic, but in each case the line is a supply line.  Toyoshima and Trost teach using rubber or plastic for flexibility.  Walker et al. extensively discusses ways to enhance and promote heat transfer of the line, then says the line may be “any suitable material” including rubber, but recommends metal for its high conductivity.


Response to Remarks

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks with respect to claims 11-22 are persuasive.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 0 030 275 (Bammert) June 1981 - a vessel receiving lubricant from a bearing through a lubricant line includes a level sensor.

WO 2010/001479 (Kamata et al.) January 2010 - (fig. 5) lubricant line 23A introduces lubricant from bearing 41 to a vessel 11A.  Temperature sensor 31 is situated within the vessel 11A.

KR 10-2013-0032290 (Jaervinen et al.) April 2013 - lubricant used to lubricate elements of a gear unit, including bearings, is returned through a lubricant line to a vessel having a temperature sensor.

CN 205042436 (Li) February 2016 - lubricant line 6 introduces lubricant from bearing 3 to a vessel 7.  Oil level sensor 8 is disposed in the vessel 7.

JP 2004-108451 (Toyoshima) April 2004 - a section of flexible tube made of rubber or synthetic resin, for example, is used to connect a lubricant source on a planetary carrier with a planetary bearing.

U. S. Patent 9,267,596 (Trost) February 2016 - "the tube portion 124 may be configured to flex with respect to the axle 24 to help facilitate installation. For example, the tube portion 124 may be made of a flexible material, such as a polymeric material like a plastic, rubber, or synthetic rubber such as neoprene. In addition, lubricant 44 may also pass through the tube portion 124 to provide lubricant 44 to an axle bearing."

U. S. Patent Application Publication 2018/0313154 (Walker et al.) November 2018 - "Recirculation line 130 may be comprised out of any suitable material for receiving and circulating pressurized lubricant, such as, for example, a metal, an elastomer (e.g., rubber), a polymer, a composite material, etc. In some embodiments, recirculation line 130 may be constructed out of a highly conductive material (e.g., a metal) to further enhance heat transfer from the pressurized lubricant as described above."


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659